DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/12/2022 has been placed of record in the file.
Claims 1, 6, and 11 have been amended.
Claims 1-16 are pending.
The applicant’s arguments with respect to claims 1-16 have been fully considered but they are not persuasive as discussed below.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pignataro et al. (U.S. Patent Application Publication Number 2019/0349290), hereinafter referred to as Pignataro, in view of Suzuki (U.S. Patent Application Publication Number 2004/0259529).

Regarding claim 1, Pignataro discloses a computer implemented method comprising: receiving, by a second node, and through a network from a previous node, a data packet (paragraph 46, data packet) comprising: a first node identity information that identifies a first node from which the data packet was directed to the second node (paragraph 44, expected path information, and paragraph 18, R8), a first instance of second node identity information that identifies the second node to which the first node directed the data packet (paragraph 44, expected path information, and paragraph 18, R1), and a previous node identity information indicating the identity of the previous node (paragraph 47, actual path information including node identifiers); determining an inconsistency wherein the first node identity information does not correspond to the previous node identity information (paragraph 48, comparison of actual path information with expected path information), wherein the inconsistency is based on the previous node identity information not including the first instance of second node identity information (paragraph 40, actual path information does not match Path 1, 2, or 3, ie. R4 is missing); and in response to determining the inconsistency, performing a responsive action (paragraph 49, when information does not match, generating failure indication).
Pignataro does not explicitly state that the first and second node identity information is cryptographically secured.  However, adding security information to a packet header was well known in the art as evidenced by Suzuki.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pignataro by adding the ability for 
Regarding claim 2, the combination of Pignataro and Suzuki discloses wherein the responsive action is selected from the group consisting of: (i) rejecting the data packet; (ii) dropping the data packet; (iii) sending, to a source node, a request to re-transmit the data packet; (iv) filtering the data packet to remove at least some information therein; (v) modifying contents of the data packet; (vi) notifying a security-related entity of the inconsistency; (vii) sending the data packet to the security-related entity; (viii) storing the data packet in a quarantine storage location; (ix) adding a “warning message” to the data packet; (x) sending the data packet to a next node; and (xi) sending the data packet to the previous node (Pignataro, paragraph 49, generating failure indication).
Regarding claim 3, the combination of Pignataro and Suzuki discloses wherein the data packet includes a header (Pignataro, paragraph 44, header) comprising: a transmission path dataset comprising an ordered list of network nodes, including a source node and zero or more intermediate network nodes through which the data packet has transited (Pignataro, paragraph 39, expected path information); and a verification information dataset comprising an ordered list of verification attestations, respectively added by each node listed in the transmission path dataset (Pignataro, paragraph 39, actual path information); wherein: the ordered list of network nodes respectively corresponds to the ordered list of verification attestations (Pignataro, paragraph 48, comparison of actual path information with expected path information); and a 
Regarding claim 4, the combination of Pignataro and Suzuki discloses wherein the information in the verification information dataset is based on information selected from the group consisting of: a network identifier, a random number, a one-time value, a challenge value, an intended recipient, a network node identifier, a message authentication code, a digital signature, and results of a zero knowledge proof protocol (Pignataro, paragraph 47, node identifiers).
Regarding claim 5, the combination of Pignataro and Suzuki discloses wherein the verification information dataset comprises an indication that the cryptographically secured first node identity information is not consistent with, and does not correspond to the first node, based on information in a first position in the transmission path dataset, and information in a respectively corresponding first position in the verification information dataset (Pignataro, paragraph 49, information does not match).
Regarding claim 6, Pignataro discloses a computer-implemented method comprising: receiving, by a second node, and through a network from a previous node, a data packet (paragraph 46, data packet) comprising: a first node identity information that identifies a first node from which the data packet was directed to the second node (paragraph 44, expected path information, and paragraph 18, R8), a first instance of second node identity information that identifies the second node to which the first node directed the data packet (paragraph 44, expected path information, and paragraph 18, R1), and a previous node identity information indicating the identity of the previous node (paragraph 47, actual path information including node identifiers); determining: (i) the first node identity information is consistent with the 
Pignataro does not explicitly state that the first and second node identity information is cryptographically secured.  However, adding security information to a packet header was well known in the art as evidenced by Suzuki.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pignataro by adding the ability for cryptographically secured first node identity information and cryptographically secured second node identity information as provided by Suzuki (see paragraph 44, receives frame that includes header generated by AHK_AB).  One of ordinary skill in the art would have recognized the benefit that confirming that a frame is transmitted from an authenticated terminal would improve the security of network transmissions (see Suzuki, paragraph 2).
Regarding claim 7, the combination of Pignataro and Suzuki discloses wherein the responsive action comprises: generating a cryptographically secured first node verification information indicating that the identity of the first node is verified (Suzuki, paragraph 44, generates new header after confirming that received header is valid using AHK_AB); generating a second instance of cryptographically secured second node identity information (Pignataro, paragraph 33, node R1 adds its node identifier to header, and Suzuki, paragraph 44, generates 
Regarding claim 8, the combination of Pignataro and Suzuki discloses wherein the data packet includes a header (Pignataro, paragraph 44, header) comprising: a transmission path dataset comprising an ordered list of network nodes, including a source node and zero or more intermediate network nodes through which the data packet has transited (Pignataro, paragraph 39, expected path information); and a verification information dataset comprising an ordered list of verification attestations, respectively added by each node listed in the transmission path dataset (Pignataro, paragraph 39, actual path information); wherein: the ordered list of network nodes respectively corresponds to the ordered list of verification attestations (Pignataro, paragraph 48, comparison of actual path information with expected path information); and a verification attestation attests as to validity of a respectively corresponding network node listed in the transmission path dataset (Pignataro, paragraph 48, validation based on comparison).
Regarding claim 9, the combination of Pignataro and Suzuki discloses wherein the information in the verification information dataset is based on information selected from the group consisting of: a network identifier, a random number, a one-time value, a challenge value, an intended recipient, a network node identifier, a message authentication code, a digital signature, and a zero knowledge proof protocol (Pignataro, paragraph 47, node identifiers).
Regarding claim 10, the combination of Pignataro and Suzuki discloses wherein the verification information dataset comprises an indication that the cryptographically secured first node identity information is consistent with, and corresponds, to the first node, based on information in a first position in the transmission path dataset, and information in a respectively corresponding first position in the verification information dataset (Pignataro, paragraph 49, information matches).
Regarding claim 11, Pignataro discloses a computer program product comprising a computer readable storage medium having stored thereon program instructions programmed to perform: receiving, by a second node, and through a network from a previous node, a data packet (paragraph 46, data packet) comprising: a first node identity information that identifies a first node from which the data packet was directed to the second node (paragraph 44, expected path information, and paragraph 18, R8), a first instance of second node identity information that identifies the second node to which the first node directed the data packet (paragraph 44, expected path information, and paragraph 18, R1), and a previous node identity information indicating the identity of the previous node (paragraph 47, actual path information including node identifiers); determining an inconsistency wherein the first node identity information does not correspond to the previous node identity information (paragraph 48, comparison of actual path information with expected path information), wherein the inconsistency is based on the previous node identity information not including the first instance of second node identity information (paragraph 40, actual path information does not match Path 1, 2, or 3, ie. R4 is missing); and in response to determining the inconsistency, performing a responsive action (paragraph 49, when information does not match, generating failure indication).

Regarding claim 12, the combination of Pignataro and Suzuki discloses wherein the responsive action is selected from the group consisting of: (i) rejecting the data packet; (ii) dropping the data packet; (iii) sending, to a source node, a request to re-transmit the data packet; (iv) filtering the data packet to remove at least some information therein; (v) modifying contents of the data packet; (vi) notifying a security-related entity of the inconsistency; (vii) sending the data packet to the security-related entity; (viii) storing the data packet in a quarantine storage location; (ix) adding a “warning message” to the data packet; (x) sending the data packet to a next node; and (xi) sending the data packet to the previous node (Pignataro, paragraph 49, generating failure indication).
Regarding claim 13, the combination of Pignataro and Suzuki discloses wherein the data packet includes a header (Pignataro, paragraph 44, header) comprising: a transmission path dataset comprising an ordered list of network nodes, including a source node and zero or more intermediate network nodes through which the data packet has transited (Pignataro, paragraph 
Regarding claim 14, the combination of Pignataro and Suzuki discloses wherein the information in the verification information dataset is based on information selected from the group consisting of: a network identifier, a random number, a one-time value, a challenge value, an intended recipient, a network node identifier, a message authentication code, a digital signature, and results of a zero knowledge proof protocol (Pignataro, paragraph 47, node identifiers).
Regarding claim 15, the combination of Pignataro and Suzuki discloses wherein the verification information dataset comprises an indication that the cryptographically secured first node identity information is not consistent with, and does not correspond to the first node, based on information in a first position in the transmission path dataset, and information in a respectively corresponding first position in the verification information dataset (Pignataro, paragraph 49, information does not match).
Regarding claim 16, the combination of Pignataro and Suzuki discloses wherein: the computer program product is a computer system; and the computer program product further comprises a processor set structured and/or connected in data communication with the storage .

Response to Arguments
9.	In the remarks, the applicant argues that the newly added limitation is not taught by the combination of Pignataro and Suzuki.  However, Pignataro is seen to meet this limitation.  The applicant is directed to the new citations to Pignataro in the above rejection.
10.	In addressing Pignataro, the applicant has argued that in the present invention the determined inconsistency “may result from a ‘mismatch [that] is due to the fact that the malicious intermediary 508 (Figure 5) would not be able to create a trusted signature and add itself to the traversed path list.’”  However, this is not a limitation of the claim at hand.  The applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.